Citation Nr: 0504760	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  97-08 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for blindness of the left eye due to VA surgical 
treatment. 

2.  Entitlement to service connection for residuals of a cold 
injury involving the hands and feet. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to May 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
blindness of the left eye due to VA surgical treatment.

The issue of entitlement to service connection for residuals 
of a cold injury involving the hands and feet is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDING OF FACT

Medical opinion evidence shows that the veteran is blind in 
his left eye as a result of VA surgical treatment. 


CONCLUSION OF LAW

The criteria for compensation under the provisions of 
38 U.S.C.A. § 1151 for blindness of the left eye due to VA 
surgical treatment have been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he was rendered blind in his left eye 
as a result of surgery performed at a VA medical facility.  
For the reasons set forth below, the Board finds that the 
evidence supports the veteran's claim and that further 
discussion of the various procedural matters in this case is 
unnecessary.  

The veteran's claim for compensation for blindness of the 
left eye is premised on 38 U.S.C.A. § 1151.  Under this 
provision, when a veteran suffers additional disability or 
death as a result of training, hospital care, medical or 
surgical treatment, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner 
as if such disability or death was service connected.  See 38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358.  For claims filed prior 
to October 1, 1997, a claimant is not required to show fault 
or negligence in medical treatment.  See Brown v. Gardner, 
115 S. Ct. 552 (1994) (language of statute was plain and did 
not require showing of fault).  Since the veteran filed his 
claim prior to that date, the only issue before the Board is 
whether he suffered additional disability as a result of  VA 
treatment.  See 38 U.S.C.A. § 1151(a)(1).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

The appellant must show that additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R.     § 
3.358(c)(1), (2).  Further, compensation is not payable for 
the necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  Necessary consequences are those that are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. § 
3.358(c)(3).

In this case, the record shows that VA performed surgery on 
the veteran's left eye on four occasions between 1980 and 
1987.  In February 1980, the veteran was diagnosed as having 
a cataract in his left eye.  Testing revealed that his visual 
acuity in his left eye was 20/70 (corrected).  As a result, 
an intracapsular cataract extraction was performed.  The 
surgery was complicated by vitreous loss that resulted in an 
upward displacement of the pupil.  

In May 1984, the veteran was seen again after developing 
corneal irritation and damage of the left eye due to 
excessive wearing of an extended-wear contact lens.  The 
diagnosis was aphakia with contact-lens induced corneal 
scarring of the left eye.  As a result, the veteran underwent 
a secondary anterior chamber intraocular lens implantation.  
The surgery was uncomplicated and resulted in improved 
corrected visual acuity of 20/25.  

In May 1985, the veteran presented to a VA clinic with 
decreased vision in his left eye.  His visual acuity in the 
left eye was 20/100, and further declined to 20/300 by August 
1985.  The diagnosis was papillitis and cystoid macular 
edema.  The veteran was treated with topical steroids and a 
systemic non-steroidal anti-inflammatory agent, with no 
improvement in his vision.  Viteous inflammation of the left 
eye was also noted, although it was not felt to account for 
more than a modest decrease in vision. 

Treatment records dated from June 1986 to February 1987 
document that the veteran's vision was never better than 
counting fingers at six feet.  No etiology of this further 
visual decline was noted, although a CAT scan of the head 
revealed evidence of cerebral vascular disease and a previous 
stroke.  

Two additional surgeries were performed in 1987.  The veteran 
presented in February 1987 with loss of the superior portion 
of his visual field.  The diagnosis was inferior retinal 
detachment.  This was repaired in May 1987.  In July 1987, 
visual acuity of the left eye was recorded as 20/400.  No 
complications were reported and a "normal" post-operative 
course was described.  

On August 20, 1987, a persistent detachment was noted, 
although by August 31, 1987, the same area was described as a 
"possible detachment" with good position of the sponge.  
The veteran underwent a retinal detachment repair, more 
specifically a scleral buckling revision with placement of a 
sponge in the inferior nasal quadrant.  The veteran was seen 
a few weeks later for complaints of redness and bleeding in 
his left eye.  The diagnostic assessment was status post eye 
surgery with bleeding.  In November 1987, it was noted that 
vision in the left eye had improved to 20/200, at which time 
the inferior retina continued to be detached.

The veteran was afforded a VA compensation examination in 
February 1996.  Visual acuity in the left eye was hand motion 
(uncorrected) and light perception (corrected).  The 
diagnoses included optic atrophy and ptosis of the left eye.  

In April 2004, the Board requested an expert medical opinion 
through the VA Veterans Health Administration (VHA) to 
determine whether any of the surgeries performed by VA caused 
the veteran's blindness in his left eye.  Pursuant to that 
request, a VA ophthalmologist in October 2004 reviewed the 
veteran's claims file and offered, in part, the following 
medical opinion.  

The claimant's initial procedure was complicated by 
vitreous loss, which is as likely as not to have 
been a predisposing factor for his retinal 
detachment.  Vitreous loss is a well-described 
complication of intra-capsular cataract extraction, 
and its occurrence is not a priori evidence of 
substandard care.  This complication is associated 
with a higher risk for subsequent cystoids macular 
edema and retinal detachment, both of which were 
experienced by the claimant.  The description of an 
angiographic "populates" combined with cystoids 
macular edema is consistent with the Irving-Gass 
syndrome, a condition that may in part represent a 
response to inflammation associated with cataract 
surgery.  Anterior ischemic optic neuropathy may 
also give the clinical appearance of a 
"papillitis", but the note suggests that this 
diagnosis was primarily based on the angiographic 
appearance of the disc.  The presence of an up-
drawn pupil after surgery suggests that vitreous 
clean up during surgery was not complete and this 
may have further increased the risk for later 
complications, however, at the time of the surgery, 
methods for handling vitreous loss that were 
commonly used were less effective and sophisticated 
that [sic] what is now available, and many cataract 
surgeons were not familiar with the automated 
vitrectomy units available.  The claimant did not 
have a good visual result after the episode of 
presumed Irvine-Gass syndrome, but the therapy 
offered was in keeping with what was current at 
that time. . . .

The claimant's retinal detachment is at least as 
likely as not a consequence of his cataract surgery 
in the absence of other pre-disposing factors.  It 
was repaired successfully, but subsequently re-
detached.  The operative and post-operative notes 
did not indicate an improper placement of the 
buckle or in adequate cryotherapy.  A review of the 
operative note from 8/10/87 reveals a reference to 
a need to "release traction on the retina".  This 
suggests the presence of proliferative vitreo-
retinopathy (PVR), but it was not specifically 
described or diagnosed.  PVR can occur after 
uncomplicated detachment surgery, but it may be 
more likely with long-standing detachments, heavy 
cryotherapy, or in the face of vitreous hemorrhage 
or inflammation.  It is noted that there was a 3-
month delay between the initial diagnosis of a 
detachment and the original surgical repair, but it 
cannot be stated with certainly that the delay was 
the primary cause for PVR, if it was present. 

At the time of the last examination available for 
review, the claimant's vision was 20/200 in spite 
of a persistent inferior detachment.  No further 
attempts at repair were described in the record and 
it is not clear whether this represents the 
claimant's request or a clinical decision.  

Clearly, if the patient had never had cataract 
extraction, the subsequent chain of events would 
have, more than likely as not, not occurred.  
However, it is difficult to specifically assign 
causality for the patient's final visual outcome to 
any specific lapse in clinical care.  

The physician thus concluded that it was at least as likely 
as not that surgery performed by VA caused the veteran's 
blindness in his left eye.  However, he also indicated that 
this result was not due to improper care, lack of skill or 
similar fault, or an event not reasonably foreseeable.  

Based on the above medical opinion, the Board finds that the 
record supports the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for blindness of the 
left eye due to VA surgical treatment.  The evidence shows 
that in February 1980 the veteran's visual acuity in his left 
eye was 20/70 (corrected).  After four surgeries between 1980 
and 1987, the veteran's visual acuity had declined 
significantly.  A February 1996 VA examination report listed 
that his visual acuity in his left eye was only hand motion 
(uncorrected) and light perception (corrected).  Thus, the 
veteran clearly has an additional disability following VA 
surgical treatment.  

No evidence shows that the  blindness of the veteran's left 
eye was a necessary consequence (i.e., an intended result) of 
the surgeries or a natural progression of a disease process.  
The VA ophthalmologist who reviewed the evidence determined 
that it was more likely than not that the blindness was 
caused by VA surgery , but he also indicated that the 
veteran's blindness was not due to improper care, lack of 
skill or similar fault, or an event not reasonably 
foreseeable.  In this case, however, since the veteran filed 
his claim prior to October 1, 1997, he need only show that he 
suffered additional disability as a  result of VA surgical 
treatment.  Since medical evidence shows an additional 
disability as a result of VA surgical treatment, compensation 
under the provisions of 38 U.S.C.A. § 1151 for blindness of 
the left eye due to VA surgical treatment is warranted. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
blindness of the left eye due to VA surgical treatment is 
granted.


REMAND

The veteran also contends that he suffered frostbite to his 
hands and feet while on active duty in Korea and that he is 
currently disabled as a result of the frostbite.  
Unfortunately, the Board finds that additional evidence in 
needed before it can decide this claim. 

The veteran's DD Form 214 shows that he served in Korea, with 
two years and eight months of foreign service with related 
civilian occupation as a policeman.  He has testified that he 
served in Korea as a military policeman in the winter of 
1950-51.  His description of exposure to cold begins at page 
6 of the transcript of his May 2003 hearing before the Board.  
The veteran's service medical records were destroyed by a 
fire at the National Personnel Records Center in St. Louis, 
Missouri in 1973.  Where service medical records have been 
destroyed, the Board has a heightened obligation to provide 
an explanation of reasons and bases for its findings, and 
consider the benefit-of-the-doubt rule under 38 U.S.C.A. 
§ 5107(b) (West 2002).  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

The veteran underwent vascular surgery in 1995.  In April 
1995, he was hospitalized after being diagnosed with 
bilateral popliteal artery and superficial femoral artery 
aneurysms.  A left femoral-to-popliteal bypass was performed, 
which was complicated by seroma and a wound infection.  The 
veteran was admitted again in September 1995 for right 
superficial femoral artery and popliteal artery aneurysms.  
As a result, he underwent a right femoral-to-popliteal 
bypass.  

VA outpatient treatment records dated in 1996 show that the 
veteran was seen for complaints of neuropathy in his feet 
secondary to frostbite.  Several entries, however, note that 
the veteran's neuropathy in his feet and legs began after his 
vascular surgery.  

At a December 1997 VA examination, the examiner stated that 
there was no evidence that the veteran suffered frostbite of 
the hands or feet to any significant degree.  He added that 
no current residuals were present that might be attributed to 
a frostbite injury.  The examiner explained, "I believe that 
the findings in the feet, particularly the thickened skin, 
ulcerations at the ankle and midtibia, and numbness in the 
distal feet area to pinprick, were probably due to eczema 
secondary to psoriasis, to onychomycosis as already diagnosed 
by the podiatrist and by the dermatologist, possibly 
aggravated by his hypothyroidism, and the distribution of 
numbness in the distal portion of the feet could very well be 
related to his vascular surgery." 

A nerve conduction study in March 1999 revealed that the 
veteran suffered from moderately severe peripheral 
neuropathy, motor and sensory, of the right lower limb.  VA 
treatment records dated from 1999 to 2004 show that the 
veteran was seen for peripheral neuropathy in his lower 
extremities, calluses on his feet, an ulcer on his right 
hallux, and cellulitis of the right lower extremity.  
Although several reports indicate that the veteran's problems 
began after his surgery in 1995, other reports indicate that 
his problems are secondary to frostbite.  Given the current 
state of the evidence, the Board concludes that further 
examination is warranted.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The veteran should be afforded an 
appropriate VA examination to determine 
whether he currently has any residuals of 
a cold injury to his hands or feet.  The 
examiner should review the claims folder 
and record the veteran's history of cold 
exposure both during and after service, 
to include his hearing testimony of May 
2003.  Any and all indicated tests deemed 
necessary by the examiner should be 
accomplished.  Following an examination 
and a review of the record, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the veteran 
has a disability involving any of his 
upper or lower extremities as a result of 
a cold-weather injury he sustained in 
service.  To the extent possible, a 
rationale for the opinion would be 
helpful to the Board.

The RO should then readjudicate the claim on the basis of all 
the evidence of record, as well as all pertinent laws and 
regulations.  If the benefit sought is not granted, the 
veteran and his representative should be furnished with a 
supplemental statement of the case.  Thereafter, the veteran 
and his representative must be afforded an appropriate 
opportunity to respond before the record is returned to the 
Board for further review.  The purpose of this REMAND is to 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
appellant until he is notified.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


